--------------------------------------------------------------------------------

Exhibit No. 10.2
 
Journal Communications, Inc.


PERFORMANCE  UNIT  AWARD  CERTIFICATE


Non-transferable
G R A N T   T O
___________________
(“Grantee”)


by Journal Communications, Inc. (the “Company”) of Performance Units (the
“Performance Units”) representing the right to earn, on a one-for-one basis,
shares of the Company’s Class B Common Stock, $0.01 par value (“Shares”),
pursuant to and subject to the provisions of the Journal Communications, Inc.
2007 Omnibus Incentive Plan (the “Plan”) and to the terms and conditions set
forth on the following pages of this award certificate (this “Certificate”).


The target number of Shares subject to this award is ____________ (the “Target
Award”).  Depending on the Company’s level of attainment of specified
performance goals for the three-year period beginning December 26, 2011 and
ending December 28, 2014, Grantee may earn 0% to 150% of the Target Award, in
accordance with the performance metrics described on Exhibit A hereto and the
terms of this Certificate.


By accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.


IN WITNESS WHEREOF, Journal Communications, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed as of the Grant
Date.


JOURNAL COMMUNICATIONS, INC.
 
 
By: ____________________________________________
Its:  Authorized Officer
Grant Date:
 
 

 
Approved by Compensation Committee 3-19-2012
 
 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS


1.      Defined Terms.  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.  In addition, for
purposes of this Certificate:


(a)  Adjusted Cumulative EBITDA means the Company’s cumulative reported net
earnings (loss) excluding earnings (loss) from discontinued operations, net,
provision (benefit) for income taxes, total other expense, net (which is
entirely comprised of interest income and expense), depreciation and
amortization (EBITDA) for fiscal years 2012, 2013 and 2014, adjusted to exclude
(i) non-cash impairment charges, (ii) net earnings (loss) from adjustments to
useful lives, (iii) gains (losses) on disposition of assets, (iv) net earnings
(loss) from divested operations (not otherwise included in discontinued
operations), whenever accrued during the three-year period, (v) net earnings
(loss) from acquisitions accrued during the fiscal year of the closing date of
the acquisition (net of acquisition expenses), and (vi) the cumulative effect of
accounting changes.


(b)  Confirmation Date is defined in Exhibit A.


(c)  Confirmed Performance Units is defined in Exhibit A.


(d)  Conversion Date is defined in Exhibit A.


(e)  Payout Factor is defined in Exhibit A.


(f)  Performance Period means the three-year period beginning December 26, 2011
and ending December 28, 2014.


2.      Performance Units.  The Performance Units have been credited to a
bookkeeping account on behalf of Grantee.  The Performance Units will be earned
in whole, in part, or not at all, as provided on Exhibit A attached hereto.  Any
Performance Units that fail to vest in accordance with the terms of this
Certificate will be forfeited and reconveyed to the Company without further
consideration or any act or action by Grantee.


3.      Conversion to Shares.  Except as otherwise provided in Section 4 below,
the Performance Units that are earned based on performance will be converted to
actual unrestricted Shares (one Share per Confirmed Performance Unit) on the
Conversion Date.  These shares will be registered on the books of the Company in
Grantee’s name as of the Conversion Date and stock certificates for the Shares
shall be delivered to Grantee or Grantee’s designee upon request of Grantee.


4.      Termination of Employment.  If Grantee’s employment is terminated during
the Performance Period, the following provisions of this Section 4 shall govern
the vesting and payout of the Performance Units:


(i) Death or Disability.  If Grantee’s employment is terminated by reason of
death or Disability, the number of Performance Units earned shall be determined
in accordance with Exhibit A and any Confirmed Performance Units shall convert
to Shares on the Conversion Date as if such termination of employment had not
occurred.


(ii) Any Other Reason.  If Grantee’s employment is terminated for any other
reason, all of the Performance Units shall be forfeited; provided, however, that
in the case of Grantee’s Retirement or a termination of Grantee’s employment by
the Company without Cause, the Committee may, but shall not be required to,
waive the employment condition for some or all of the Performance Units, in
which case the number of such Performance Units earned shall be determined in
accordance with Exhibit A and any Confirmed Performance Units shall convert to
Shares on the Conversion Date as if such termination of employment had not
occurred.


5.           Payment of Taxes.  The Company or any Affiliate employing Grantee
has the authority and the right to deduct or withhold, or require Grantee to
remit to the employer, an amount sufficient to satisfy federal, state, and local
taxes (including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Performance Units.  The withholding requirement may be satisfied, in whole
or in part, at the election of the Company’s general counsel or principal
financial officer, by withholding Shares upon the settlement of the Performance
Units having a Fair Market Value on the date of withholding equal to the minimum
amount (and not any greater amount) required to be withheld for tax purposes,
all in accordance with such procedures as such officer establishes.  The
obligations of the Company under this Certificate will be conditional on such
payment or arrangements, and the Company and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.
 
Terms and Conditions
Performance Unit Award Certificate
Page 2 of 4
 

--------------------------------------------------------------------------------

 


6.      Limitation of Rights.  The Performance Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact issued to such person in
connection with the units.  Nothing in this Certificate shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Company or any Affiliate.


7.      Restrictions on Transfer and Pledge.  No right or interest of Grantee in
the Performance Units may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate.  The Performance Units are not
assignable or transferable by Grantee other than by will or the laws of descent
and distribution, but the Committee may (but need not) permit other transfers.


8.      Restrictions on Issuance of Shares.  If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Units, stock units will not be converted to Shares in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.


9.      Plan Controls.  The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Certificate, the provisions of the Plan shall be controlling and
determinative.  Any conflict between this Certificate and the terms of a written
employment or change-in-control agreement with Grantee that has been approved,
ratified or confirmed by the Committee shall be decided in favor of the
provisions of such employment or change-in-control agreement.


10.    Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
Grantee and to Awards of this type.


11.    Successors.  This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.


12.    Notice.  Notices under this Certificate must be in writing, personally
delivered or sent by registered or certified United States mail addressed as
follows. (i) if to the Company: Journal Communications, Inc., 333 West State
Street, Milwaukee, WI, 83203, Attn: Chief Accounting Officer, or as otherwise
designated by the Company in a written notice; (ii) if to Grantee: address of
Grantee then currently on file with the Company, or as otherwise designated by
Grantee in a written notice.
 
Terms and Conditions
Performance Unit Award Certificate
Page 3 of 4
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Performance Units


The Performance Units will be earned, in whole or in part, based on (i)
Grantee’s continued employment, and (ii) the Company’s Adjusted Cumulative
EBITDA over the Performance Period, as follows:



Adjusted Cumulative EBITDA
Payout Factor:  % of Target Award
Earned (1)
 $_______ [120% of target amount]
150%
 $_______ [100% of target amount]
100%
 $_______ [80% of target amount]
50%
 less than $_______ [80% of target amount]
0%

_______________________________

 
(1)
 Payouts between performance levels will be determined based on straight line
interpolation.

 
Determination of Payout.  No later than 60 days after the end of the Performance
Period (the “Confirmation Date”), the Committee shall determine and certify (i)
the Company’s Adjusted Cumulative EBITDA over the Performance Period and (ii)
the resulting payout factor as set forth above (the “Payout Factor”).  The
Target Award shall be multiplied by the Payout Factor to determine the number of
Performance Units earned and vested (“Confirmed Performance Units”).


Payout Timing (Conversion to Shares).  The Confirmed Performance Units shall
automatically convert to Shares on the Confirmation Date (the “Conversion
Date”); provided that Grantee has remained continuously employed through the
Conversion Date (unless and to the extent the employment condition has been
waived in accordance with Section 4 of this Award Certificate).
 
Terms and Conditions
Performance Unit Award Certificate
Page 4 of 4
 
 

--------------------------------------------------------------------------------